UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6237


MOHAMMED NASSER JILANI,

                Petitioner – Appellant,

          v.

STATE OF NORTH CAROLINA; DONNIE HARRISON,          Warden   Wake
County Detention Public Safety Center,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:15-hc-02094-D)


Submitted:   June 7, 2016                   Decided:   June 17, 2016


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mohammed Nasser Jilani, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mohammed Nasser Jilani, a state prisoner, seeks to appeal

the district court’s order accepting the recommendation of the

magistrate       judge      and    denying       relief      on    his   28    U.S.C.    § 2241

(2012) petition.            The order is not appealable unless a circuit

justice    or    judge      issues     a    certificate           of   appealability.        28

U.S.C. § 2253(c)(1)(A) (2012).                       A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating           that    reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see       Miller-El       v.   Cockrell,         537   U.S.    322,    336-38

(2003).      When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Jilani has not made the requisite showing.                             Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,       deny    the       motions    for      bail    and      for    appointment    of

counsel, and dismiss the appeal.                     We dispense with oral argument

                                                 2
because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                       DISMISSED




                               3